Exhibit 10.15

 

AGREEMENT AND RELEASE

 

This Agreement  (hereinafter “Agreement”) is made effective the 30th day of
April, 2004 (hereinafter “Effective Date”) by and between James P. O’Donnell
(hereinafter “Employee”) and ConAgra Foods Inc. (hereinafter “ConAgra”). 
ConAgra and Employee are also referred to jointly as “The Parties”.

 

RECITALS

 

a.                                       In accordance with the terms of this
Agreement, Employee is resigning from his current duties as CFO/Corporate
Secretary effective April 30, 2004.

 

b.                                      ConAgra, in light of Employee’s years
and level of service, wishes to provide employment and compensation as described
in this Agreement.

 

c.                                       Employee is available to perform other
duties and wishes to structure his remaining employment with ConAgra so as to
qualify for certain benefits in lieu of separation or severance payments.

 

d.                                      The Parties wish to set forth their
Agreement with respect to Employee’s resignation from his current duties as
CFO/Corporate Secretary.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties agree as follows:

 

1.             Resignation from Current Employment.  Employee confirms his
resignation as CFO/Corporate Secretary as of April 30, 2004, and in order to
facilitate an orderly transition of some of Employee’s other duties, he will
continue in his Executive Vice President position and will receive his current
compensation and benefits through May 28, 2004.  Between the Effective Date and
May 28, 2004, Employee will assist in the transition of his other duties
including any subsidiary officer and director positions.  After May 28, 2004,
Employee shall be available for other duties as set forth in this Agreement.

 

2.                                       Compensation/Commitments.

 

a.             Employee’s current compensation and benefit package will continue
through the end of ConAgra’s current fiscal year (2004) and include the fiscal
year (2004) bonus.

 

b.             During ConAgra’s 2005 and 2006 fiscal years, Employee shall
receive, as compensation, his present base salary.  Payment shall be made in
accordance with the Company’s normal payroll practices.  In addition, Employee
shall be entitled to the benefits set forth in this Section 2, including the
medical and dental benefits set forth in subparagraph (e) below and the vesting
benefits set forth in subparagraph (f) below.  Except as set forth in this
Section 2 or as otherwise required by applicable law, Employee shall not be
entitled to any other fringe benefits.

 

c.             During ConAgra’s 2007 and 2008 fiscal years, Employee shall
receive, as compensation, a salary of four thousand dollars ($4,000.00) per
month.  Payment shall be made in accordance with the Company’s normal payroll
practices.  In addition, Employee shall be entitled to the benefits set forth in
this Section 2, including the medical and dental benefits set forth in
subparagraph (e) below and the vesting benefits set forth in subparagraph (f)
below.  Except as set forth in this Section 2 or as otherwise required by
applicable law, Employee shall not be entitled to any other fringe benefits.

 

38

--------------------------------------------------------------------------------


 

Exhibit 10.15

 

d.             Employee shall report to ConAgra’s Chief Executive Officer, or
his designee, and shall provide advisory services concerning banking and lender
relationships, insurance, rating agencies, commodity risk management, capital
markets, and such other services and advice as might be reasonably requested.

 

e.             Throughout his remaining employment, Employee shall be eligible
to continue his current medical and dental coverage at his current level of
coverage for Employee and his dependents at active employee premium rates.  At
the completion of his employment, Employee shall be eligible to continue
benefits under the provisions of COBRA.

 

f.              During the period of Employee’s remaining employment, through
June 1, 2008, consistent with the: (i) ConAgra 1995 Stock Plan, 2000 Stock Plan
and the Stock Option Agreements with the Employee; (ii) ConAgra Long-Term Senior
Management Incentive Plan (LTSMIP); (iii) ConAgra Corporate Management Incentive
Plan (MIP); and (iv) ConAgra Foods, Inc. Pension Plan for Salaried Employees and
Supplemental Retirement Plan (Pension Plan), he shall continue to vest with
respect to stock options, restricted shares, LTSMIP and pension.  All unvested
LTSMIP shares outstanding will vest at that time.

 

g.             Employee will be reimbursed for reasonable expenses incurred
during the performance of services under this Agreement.

 

h.             During the employment period covered by this Agreement, ConAgra
will maintain Director and Officer insurance coverage for Employee consistent
with that provided to all other then-current ConAgra directors and officers.

 

i.              Full indemnity for Employee will, as permitted by law, continue
to be afforded to Employee for and in consideration with Employee’s entire
employment period with ConAgra.

 

3.                                       Obligations.  In consideration of the
benefits provided to Employee by ConAgra, as set forth in this Agreement, and in
addition to the duties described above, during his employment, and for no
further compensation for a reasonable period thereafter not to exceed two years,
Employee agrees to be reasonably available to ConAgra and will:

 

a.             Personally provide reasonable assistance and cooperation in
providing or obtaining information for ConAgra, and its representatives,
concerning any ConAgra related matter about which Employee is knowledgeable.

 

b.             Personally provide to ConAgra, or its representatives, reasonable
assistance and cooperation in activities related to the prosecution or defense
of any pending or future lawsuits, claims, allegations or inquiries involving
ConAgra, or any of its affiliates.

 

c.             Promptly notify the ConAgra if Employee receives any request from
anyone other than ConAgra for any information regarding or related to ConAgra.

 

d.             Refrain from engaging in any conduct, or making comments, or
statements, the purpose or effect of which is to harm the reputation, good will,
or commercial interests of ConAgra, or any of its affiliates. Employee is not,
however, precluded from reporting to or cooperating with any governmental
agencies, including the Securities and Exchange Commission (“SEC”) in its
investigation of ConAgra Foods, Inc. and/or United Agri Products.

 

e.             Refrain from providing any information related to any claim or
potential litigation against ConAgra, or its affiliates to any non-ConAgra
representatives, without either ConAgra’s written permission or being required
to provide information pursuant to legal process. Employee is not, however,
precluded from reporting to or cooperating with any governmental agencies,

 

39

--------------------------------------------------------------------------------


 

Exhibit 10.15

 

including the Securities and Exchange Commission (“SEC”) in its investigation of
ConAgra Foods, Inc. and/or United Agri Products.

 

f.              If required by law to provide sworn testimony on ConAgra or
affiliate-related matters, Employee will consult with and have
ConAgra-designated legal counsel present for such testimony.  ConAgra will be
responsible for the costs of such designated counsel and Employee will bear no
cost for same.  Employee will confine his testimony to items about which he has
actual knowledge rather than speculation, unless otherwise directed by legal
process.

 

g.             From and after June 1, 2010, to the extent Employee’s assistance
and cooperation are reasonably required by ConAgra in connection with any
matter, including but not limited to those matters described in this Section 3,
Employee will be compensated at a rate of $100 per hour.

 

h.             Employee will be reimbursed for all out-of-pocket expenses
incurred in the performance of his obligation under this Section 3, subject to
applicable ConAgra business expense policies and procedures.

 

4.             Release and Covenant Not to Sue.

 

a.             In consideration of the terms of this Agreement, Employee hereby
knowingly, voluntarily and unconditionally releases, acquits, and forever
discharges ConAgra, its successors and related entities, including but not
limited to all past and present respective owners, officers, directors,
management, supervisors, agents, employees, attorneys, and all related persons
or entities (collectively referred to as “Parties Released”) from any and all
“Claims” (as specifically defined below) of any type whatsoever, arising on or
prior to the effective date of this Agreement, including but not limited to, all
Claims arising out of or related to Employee’s employment or separation from
employment.

 

b.             For the purpose of this Agreement, “Claims” means all of the
rights which Employee has now, or at any time had or claimed to have, which were
known or unknown, which were or could have been asserted, of any type
whatsoever, involving or related to the Parties Released, including, but not
limited to, Claims for breach of contract, whether express or implied, wrongful
termination based on public policy or other noncontractual allegations, claims
arising out of the Americans With Disabilities Act,  the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, Title VII of the 1964
Civil Rights Act, the 1991 Civil Rights Act, Rehabilitation Act, the Family and
Medical Leave Act, 42 U.S.C. § 1981 and 1983, State fair employment practices
law, State wage payment and collection laws, or alleged violations of any other
federal, state or local laws, regulations or ordinances, and any and all other
common law, tort, constitutional, public policy or contract-related claims
including, but not limited to, all claims of discrimination based on disability,
gender, race, color, national origin, religion, age, retaliation, veteran’s
status or any other protected status created by state or federal statute,
regulation or decision based on participation in or support of any Claim
described above, or for offering any testimony or participating in any legal
proceeding, whether formal or informal, for opposing any corporate policies or
practices of any types, or other Claims for unlawful employment compensation, or
personnel practices, or other related practices or conduct.

 

c.             At the completion of the four (4) year period of employment set
out above, Employee agrees to sign a separate Agreement with language as set
forth in this subsection for the express purpose of releasing ConAgra from any
claims which might arise from the Effective Date to the date of the completion
of his employment.

 

d.             This Release is mutual, and ConAgra hereby releases Employee from
all claims and to the same extent as described in this Section 4.

 

40

--------------------------------------------------------------------------------


 

Exhibit 10.15

 

5.             No Disparaging Remarks.  Employee hereby covenants that he shall
not, directly or indirectly, make or solicit or encourage others to make or
solicit any disparaging remarks concerning ConAgra, or any of its products,
services, businesses or activities.  ConAgra hereby covenants that its officers,
directors and members of senior management (while in the employ of ConAgra)
shall not, directly or indirectly, make or solicit or encourage or authorize
others to make or solicit any disparaging remarks concerning Employee.  The
Parties acknowledge and agree that the restrictions of this provision shall not
apply to statements made under oath or otherwise compelled by law.

 

6.             Representations and Warranties.  The Parties represent, warrant,
agree and shall be estopped to deny each of the following:

 

a.             That they have received independent legal advice from their
counsel with respect to the advisability of executing this Agreement, including
the above releases with respect to the “Claims”, as described above;

 

b.             That they understand their right to or have had a reasonable
opportunity to review and consider this Agreement and that they have read and
understood the terms of the Agreement;

 

c.             That Employee has consulted independent legal counsel prior to
executing this Agreement;

 

d.             That in executing this Agreement, Employee is not relying upon
any statement, representation or promise of ConAgra, its agents, representatives
or counsel other than as expressly set forth in this Agreement;

 

e.             That the Employee is the sole owner of all Claims that are being
released in this Agreement, and has never assigned any of said Claims to any
other party; and

 

f.              That the party signing on behalf of ConAgra is fully authorized
to sign on its behalf.

 

7.             Amendment.  This Agreement may be modified only by written
agreement of all of the Parties.

 

8.             Execution in Counterparts.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original, and all of
which shall constitute one Agreement to be effective on the date first written
above.

 

9.             Governing Law.  This Agreement is made and entered into in the
State of Nebraska and shall in all respects be construed, interpreted, enforced
and governed under and by the laws of the State of Nebraska.

 

10.           Severability.  Should any part, term, condition or provision of
this Agreement be declared or determined by any court to be illegal or
unenforceable, the validity of remaining parts, terms, conditions, or provisions
shall not be affected thereby and said illegal, invalid or unenforceable part,
term, condition or provision shall be deemed not to be a part of this
Agreement.  The obligations set forth in this Agreement are independent of one
another, in that a breach of any one provision or a waiver of any one provision
does not extinguish or waive any duties or rights set forth in any other
provision of this Agreement.

 

11.           Integrated Agreement.  This Agreement and all documents
specifically referenced herein represent the entire understanding between the
Parties with respect to the matters referred to in this Agreement.  No other
representations, covenants, undertakings, or prior or contemporaneous
Agreements, oral or written, regarding such matters which are not specifically
contained and/or incorporated in this Agreement shall be

 

41

--------------------------------------------------------------------------------


 

Exhibit 10.15

 

deemed, in any way to exist or bind any of the Parties.  Each of the Parties
acknowledges that they have not been induced to enter into this Agreement and
has not executed this Agreement in reliance upon any promises, representations,
warranties or statements except as specifically set forth in this Agreement. 
THE PARTIES ACKNOWLEDGE THAT THIS AGREEMENT IS INTENDED TO BE AND IS AN
INTEGRATED AGREEMENT.

 

12.           Interpretation.  This Agreement has been jointly negotiated and
drafted by the Parties, both of whom have had the opportunity to be represented
or have been represented by counsel.  The rule that ambiguities should be
construed against the party drafting this Agreement shall therefore not apply. 
The language of this Agreement shall be construed as a whole according to its
fair meaning and in accordance with its purposes and without regard to who may
have drafted any particular provision.  The section titles throughout this
Agreement are for convenience only and shall not be referred to in the
interpretation of this Agreement.

 

13.           Consideration-Waiver of Claims.

 

a.             Employee has read and understands this Agreement, has sought
legal counsel and has considered the right to refuse to enter into the
Agreement.

 

b.             Employee does not waive any rights or claims which may arise
after the date of this Agreement.

 

c.             Employee acknowledges the adequacy and sufficiency of the
consideration received in exchange for the waivers of rights and Claims
described herein.

 

14.           Confidentiality.  Employee agrees that (a) this Agreement, and (b)
all the terms and conditions of this Agreement, shall be deemed confidential and
shall not be disclosed or commented upon to third parties by him or his family
members except (i) to accountants, tax preparers, and attorneys as necessary to
obtain advice (ii) as may be required by court order, (iii) as necessary to
enforce this Agreement in court, (iv) as necessary in response to official
government inquiry, or (v) as agreed by the Parties in writing.  In the event of
any disclosure to accountants, tax preparers, and attorneys such accountants,
tax preparers, and attorneys will be specifically informed by Employee of this
confidentiality provision and shall be bound by the terms of this
confidentiality provision.  Any breach of this provision by any such
accountants, tax preparers, or attorneys shall be deemed a breach by the party
engaging the accountant, tax preparer or attorney.  The Parties may not state,
or disclose anything further in any way or manner regarding (a) this Agreement,
including its existence, and (b) any terms contained herein, unless required by
law or court order.

 

15.           Confidential Information.  As an employee of ConAgra, Employee
agrees that ConAgra has developed and continues to develop and use commercially
valuable confidential and/or proprietary technical and non-technical information
which is vital to the success of ConAgra’s business, and furthermore, that
ConAgra utilizes confidential information, trade secrets and proprietary
customer information in promoting and selling its products and services.  For
purposes of this Agreement, Employee acknowledges that “Confidential
Information” means: marketing plans, ConAgra’s commodity market positions, grain
trades and strategy, budgets; long-range plans; customer information; sales
data; personnel information; privileged information; or other information used
by or concerning ConAgra, where such information is not publicly available, or
has been treated as confidential.  Employee agrees that from this time forward
he will not, either directly or indirectly, disclose, or use for the benefit of
any person, firm, corporation or other business organization or yourself, any
“Confidential Information” related to ConAgra or its affiliates.

 

16.           Noncompetition Restrictions.  In order to further protect Company
and its affiliates against disclosure of such trade secrets and confidential
information referred to in Sections 13 and 14 of this Agreement, and against the
unfair loss of employees, customers or customers’ good will, Employee shall not,
from the date hereto through June 1, 2008 (other than in connection with his
performance hereunder)

 

42

--------------------------------------------------------------------------------


 

Exhibit 10.15

 

associate in any capacity, whether as a promoter, owner, officers, director,
employee, partner, lessee, lessor, lender, agent, consultant, broker,
commissioned salesman or otherwise, in any business which competes with Employer
or its subsidiaries.  In the event of a breach of this Paragraph, all payments
set forth in Paragraph 2 shall cease.

 

Employee understands that he may take up to twenty-one (21) days to decide
whether to accept this agreement.  If Employee does accept, he understands that
he has seven (7) more days (Revocation Period) to change his mind and so advise
ConAgra, in writing.  Employee may also consult with his personal attorney
before signing.

 

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS CONFIDENTIAL AGREEMENT AND MUTUAL
RELEASE, THAT HE FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, HAS BEEN
FULLY ADVISED BY COUNSEL, AND THAT HE EXECUTES THE SAME AND MAKES THE SETTLEMENT
PROVIDED FOR HEREIN VOLUNTARILY AND OF HIS OWN FREE WILL.

 

IN WITNESS WHEREOF, this Agreement is deemed executed and effective as of April
30, 2004.

 

James P. O’Donnell

ConAgra Foods, Inc.

 

/s/James P. O’Donnell

 

 

By:

/s/ Owen C. Johnson

 

 

 

Title:

 Executive Vice President, Organization and Administration

 

 

Printed Name:  Owen C. Johnson

 

 

 

 

 

 

SUBSCRIBED AND SWORN to before
me on this  30th day of July, 2004.

 

 

 

 

/s/ Brenda L. Frederick

 

Notary Public

 

My commission expires:  March 5, 2008

 

43

--------------------------------------------------------------------------------